Order entered December 23, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01248-CV

                                  JANEE HARRELL, Appellant

                                                  V.

                        CITIBANK SOUTH DAKOTA, N.A., Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-05242-2010

                                             ORDER
       We GRANT appellant’s December 19, 2014 unopposed second motion for an extension

of time to file a brief. Appellant shall file a brief by January 9, 2015.

       Pursuant to this Court’s letter dated December 18, 2014, we ORDER Andrea Stroh

Thompson, Collin County District Clerk, to file a supplemental clerk’s record by DECEMBER

31, 2014, containing the Agreed Final Judgment Nunc Pro Tunc signed by the Honorable Ray

Wheless, Judge of the 366th Judicial District Court of Collin County, Texas.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Ray Wheless, Andrea Stroh Thompson, and all counsel of record.

                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE